Mr. Justice Adams delivered the opinion of the court. ■ Appellee was convicted before a justice of the peace for a violation of section 16 of the Pharmacy act, Rev. Stat., p. 1078, par. 33, and appealed to the Circuit Court, where a trial was had and appellee was acquitted, and appellants appealed to this court. Appellee moved here to dismiss the appeal on the ground that no appeal lies by the people in such case as the present, and the motion was reserved till the hearing. A violation of section 16 of the Pharmacy act is a misdemeanor, and is by the section expressly declared so to be. It is provided in the criminal code that “ in no criminal case shall the people be allowed an appeal, writ of error or new trial.” Rev. Stat., p. 617, par. 437; see also, People v. Miner, 144 Ill. 308; Same v. Glodo, 12 Ill. App. 348, and Same v. Dill, 1 Scam. 257. The appeal is dismissed.